Filed 11/16/21 Estate of Simon CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


Estate of SELMA V. SIMON,                                    B308865
Deceased.
                                                             (Los Angeles County
                                                             Super. Ct. No. BP165096)
LEONARD I. ANEBERE,

         Appellant,

         v.

GREGORY JONES,

         Respondent.

         APPEAL from an order of the Superior Court of
Los Angeles Superior Court, Daniel Juarez, Judge. Affirmed.
         Leonard I. Anebere, in pro. per., for Appellant.
         Spierer, Woodward, Corbalis & Goldberg and Stephen B.
Goldberg for Respondent.
                               _________________________
       After Selma V. Simon died in 2013, her next-door neighbor,
Leonard I. Anebere, petitioned the probate court to invalidate her
living trust, claiming Simon had more recently executed a
holographic will naming him the beneficiary of Simon’s estate
and the holographic will had effectively, albeit impliedly, revoked
the trust. Anebere’s second amended petition also alleged
Gregory Jones, Simon’s financial advisor and sole beneficiary
under the trust, had exercised undue influence over Simon when
she created and amended her trust.
       The probate court sustained without leave to amend
Jones’s demurrer to the petition and entered judgment in favor of
Jones. We reversed in Anebere’s first appeal (Estate of Selma V.
Simon (Mar. 28, 2018, B275809) [nonpub. opn.] (Anebere I)),
agreeing with the probate court that Anebere had not alleged
facts sufficient to support his undue influence claim but holding,
based on Anebere’s description in his reply brief and at oral
argument of facts he could allege concerning Jones’s role in the
creation of Simon’s trust, he should be permitted “one final
opportunity” to amend his petition to do so. However, we
cautioned Anebere’s standing to invalidate the trust for undue
influence was premised on his status as a beneficiary under the
holographic will and, if a final determination was made that this
testamentary document was invalid, any amendment by Anebere
would be futile.
       While Anebere’s initial appeal was pending, the probate
court denied with prejudice Anebere’s petition to admit the
holographic will to probate as a terminating sanction for his
repeated failure, despite multiple continuances, to comply with
the Los Angeles Superior Court’s local rules requiring him to
clear the court’s probate notes prior to a hearing. We affirmed




                                 2
that final order in Anebere’s second appeal. (Estate of Selma V.
Simon (Jan. 22, 2020, B288656 [nonpub. opn.] (Anebere II).)
       Notwithstanding our suggestion in Anebere I that the
probate court postpone any amendment to the petition to
invalidate the trust pending resolution of Anebere’s appeal
regarding the validity of the holographic will, Anebere filed a
third amended petition in September 2018. Jones again
demurred. Following issuance of our remittitur in Anebere II, the
probate court sustained the demurrer without leave to amend,
ruling Anebere lacked standing to pursue his petition. We affirm
the order of dismissal.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Events Leading to Anebere I
       As detailed in Anebere I, in 2006 Simon created The
Selma V. Simon Living Trust, naming herself the trustee and
Jones both the successor trustee and a trust beneficiary after her
death. Several charities were also named as beneficiaries of the
trust. At the same time Simon executed a pour-over will,
bequeathing all personal and real property in her estate to Jones
in his capacity as trustee of her living trust. Both the trust and
pour-over will were prepared by Simon’s legal counsel.
       In 2010 Simon, with the assistance of the same legal
counsel who had prepared her trust, amended the trust to remove
the charities as beneficiaries, leaving Jones as the sole
beneficiary after her death. All other provisions of the trust
remained unchanged. Simon died in October 2013 at the age
of 97. She never married and had no children.
       On July 31, 2015 Anebere petitioned the court to invalidate
the trust based on fraud, duress, menace and undue influence.
Jones demurred to the petition on several grounds, including



                                3
Anebere’s lack of standing. The trial court sustained Jones’s
demurrer, ruling Anebere, who was not a beneficiary or other
interested party under the trust, had failed to allege facts
demonstrating he had standing to bring any of the claims he
asserted. The court granted Anebere leave to amend his petition
to state a claim for relief.
       On May 21, 2015 Anebere filed a separate petition to admit
into probate a handwritten note he alleged was Simon’s
holographic will, executed February 23, 2013. (This petition was
assigned a separate case number, Los Angeles Superior Court
case No. BP163039.) The note read, “Dear Leonard, I Selma
Victoria will to you my estate and 4256 9th Avenue, LA,
Calif. 90008. Love Grandma. Selma V. Simon.” In June 2015
Jones filed his own petition under the same case number
contesting the validity of the holographic will and seeking to
administer the pour-over will Simon had prepared in conjunction
with her living trust.
       On October 19, 2015 Anebere filed a first amended petition
in this case, attaching as an exhibit the purported holographic
will and alleging Simon’s holographic will had revoked her 2006
trust and bequeathed to him her entire estate, including her
home. Anebere also reasserted his cause of action for undue
influence and included new causes of action for elder abuse and
financial elder abuse.
       Jones demurred to the first amended petition arguing,
among other things, even if the 2013 handwritten note was a
valid holographic will, it did not revoke her trust as a matter of
law. Jones also argued Anebere had not alleged facts sufficient to
demonstrate undue influence. In addition, Jones argued Anebere
lacked standing to bring any of his claims. The court sustained




                                4
Jones’s demurrer to all causes of action in the first amended
petition and granted Anebere another opportunity to amend his
petition.
      Anebere filed a second amended petition, claiming more
specifically that Simon’s holographic will had effected a
revocation of her prior living trust. Anebere also reiterated his
claim that Jones had exerted undue influence in the creation and
amendment of Simon’s trust. The elder abuse causes of action
were abandoned. The probate court sustained Jones’s demurrer
without leave to amend, concluding the 2013 document, even if a
valid holographic will, did not revoke the living trust. The court
also ruled Anebere had not alleged facts sufficient to state a
claim for undue influence or to benefit from the evidentiary
presumption of undue influence. The court entered judgment in
favor of Jones.
      2. The Decisions in Anebere I and Anebere II
      In Anebere I we held, in accordance with Probate Code
                              1
section 15401, subdivision (a), the holographic will, assuming it
was valid, did not revoke the 2006 trust. We also held, although


1
       Probate Code section 15401, subdivision (a), provides, “A
trust that is revocable by the settlor or any other person may be
revoked in whole or in part by any of the following methods: [¶]
(1) By compliance with any method of revocation provided in the
trust instrument. [¶] (2) By a writing, other than a will, signed
by the settlor or any other person holding the power of revocation
and delivered to the trustee during the lifetime of the settlor or
the person holding the power of revocation. If the trust
instrument explicitly makes the method of revocation provided in
the trust instrument the exclusive method of revocation, the trust
may not be revoked pursuant to this paragraph.”



                                  5
a testamentary document, including a living trust, may be set
aside if procured by undue influence, Anebere had not alleged
sufficient facts in his second amended petition to support an
undue influence claim directed to the 2006 trust. Rather, his
allegations were directed to Jones’s role in creating the 2010
amendment, which eliminated the trust’s charitable beneficiaries
and made Jones the sole beneficiary. A ruling invalidating only
the 2010 trust amendment, we explained, would do nothing to
assist Anebere in his effort to set aside the trust or otherwise
afford him any interest in trust property.
       Nonetheless, we concluded Anebere in his reply brief and
again at oral argument had described facts that, if true, would
support an undue influence claim relating to the creation of the
2006 trust. As the beneficiary of Simon’s estate under the
purported holographic will if it were admitted to probate, we
observed, a finding the 2006 trust was invalid could affect
Anebere’s interest. We took judicial notice at Jones’s request of
the probate court’s January 17, 2018 order denying with
prejudice Anebere’s petition to admit the purported holographic
will into probate, but held that ruling, because it was not yet
final, was not dispositive of the issues before us. Accordingly, we
reversed the final order of dismissal, directing the probate court
to give Anebere a final opportunity to properly allege a claim of
undue influence.
       Although remanding the matter, we cautioned, “because
Anebere’s standing to invalidate the trust for undue influence is
premised on his status as a beneficiary under a valid holographic
will, we suggest the probate court postpone any amendment in
this action pending a final determination of the validity of that
testamentary document. If Anebere’s appeal from the dismissal




                                 6
of his action to admit the holographic will to probate is rejected,
the amendment, which rests on his standing under that will,
would be futile.” (Anebere I, supra, B275809.)
       In Anebere II we affirmed the probate court’s order denying
Anebere’s petition to admit the purported holographic will into
probate as a terminating sanction for repeated violation of the
court’s rules. We held, “[w]hen, as here, the probate court has
granted multiple continuances to obtain a party’s compliance
with the rules, all to no avail, we cannot say it is an abuse of
discretion for the court under those circumstances to impose the
ultimate sanction, particularly when the transgression relates to
fundamental notice requirements and follows a warning that
continued lack of compliance would result in dismissal.” We
denied Anebere’s petition for rehearing; the Supreme Court
denied his petition for review; and the remittitur issued in
Anebere II on April 30, 2020.
      3. The Third Amended Petition, Demurrer and Order of
         Dismissal
      Anebere filed his third amended petition to invalidate the
2006 trust on August 1, 2018 while the appeal in Anebere II was
             2
still pending. Jones demurred and moved to strike the petition

2
      Anebere did not include the third amended petition in his
notice designating record on appeal, and it is not included in the
record before us. From the caption and substance of Jones’s
demurrer, it appears that, in addition to two causes of action
seeking to invalidate the 2006 trust and the 2010 trust
amendment for undue influence, Anebere purported to allege
causes of action to recover real and personal property, to suspend
the trustee’s powers, to remove the trustee, for damages for
financial elder abuse and to report Jones to the district attorney.
Jones demurred to these additional causes of action for lack of


                                 7
on September 5, 2018, arguing, among other grounds, Anebere
lacked standing to bring the petition. The hearing was continued
multiple times after Anebere filed opposition papers and Jones
filed a reply, ultimately taking place on August 27, 2020, several
months after the remittitur had issued in Anebere II. Jones and
his counsel appeared remotely via LACourtConnect. Anebere did
not appear. The court took the matter under submission and the
following day sustained the demurrer without leave to amend,
                                                        3
ruling Anebere lacked standing to pursue his petition.
      Anebere filed a notice of appeal on October 28, 2020. At the
direction of this court, Anebere obtained a signed order of
dismissal on January 21, 2021. (See Cal. Rules of Court,
rule 8.104(d).)
                          DISCUSSION
      1. Governing Law
      A demurrer tests the legal sufficiency of the factual
allegations in a complaint. We independently review the superior
court’s ruling on a demurrer and determine de novo whether the
complaint alleges facts sufficient to state a cause of action or
discloses a complete defense. (Loeffler v. Target Corp. (2014)
58 Cal.4th 1081, 1100; Committee for Green Foothills v. Santa
Clara County Bd. of Supervisors (2010) 48 Cal.4th 32, 42.)




jurisdiction, among other grounds, because our remittitur only
authorized Anebere to amend his cause of action for undue
influence. None of those additional causes of action is at issue in
this appeal.
3
     Jones’s motion to strike was denied without prejudice on
October 16, 2020.



                                 8
      Probate Code section 17200, subdivision (a), provides “a
trustee or beneficiary of a trust may petition the court under this
chapter concerning the internal affairs of the trust or to
determine the existence of the trust.” Construing that grant of
standing consistent with the Probate Code’s statutory scheme as
a whole, the Supreme Court in Barefoot v. Jennings (2020)
8 Cal.5th 822, 828 held an individual who would benefit from
invalidation of a trust instrument, even though not a currently
named beneficiary, has standing to challenge the document:
“[C]laims that trust provisions or amendments are the product of
incompetence, undue influence, or fraud, as is alleged here,
should be decided by the probate court, if the invalidity of those
provisions or amendments would render the challenger a
beneficiary of the trust. [Citation.] So when a plaintiff claims to
be a rightful beneficiary of a trust if challenged amendments are
deemed invalid, she has standing to petition the probate court
under section 17200.”
      Similarly, as we indicated in Anebere I, an individual who
claims to be a beneficiary under the decedent’s will if a trust
instrument were invalidated may qualify as an “interested
person” within the meaning of Probate Code section 48,
                4
subdivision (a), and, have standing to challenge an allegedly
invalid trust in probate court. (See Schwan v. Permann (2018)
28 Cal.App.5th 678, 698 [“only ‘interested person[s]’ have legal
standing to contest the provisions of a will or trust”]; Lickter v.

4
       Probate Code section 48, subdivision (a)(1), defines
“interested person” to include “[a]n heir, devisee, child, spouse,
creditor, beneficiary, and any other person having a property
right in or claim against a trust estate or the estate of a decedent
which may be affected by the proceeding.”



                                  9
Lickter (2010) 189 Cal.App.4th 712, 728 [“[I]t has long been clear
under California probate law that a person who can claim the
title of ‘heir’ is not necessarily an ‘interested person’ for purposes
of instituting or participating in a particular proceeding in a
probate case. The question, rather, is whether the person—
whether an heir, devisee, beneficiary, or other person—has an
interest of some sort that may be impaired, defeated, or benefited
by the proceeding at issue”]; see also Estate of Sobol (2014)
225 Cal.App.4th 771, 782.)
      2. The Probate Court Properly Sustained Jones’s Demurrer
         Without Leave To Amend
       As we explained in Anebere I, Anebere’s only basis for
standing to challenge the validity of Simon’s 2006 trust and the
2010 amendment was his purported status as the sole beneficiary
of Simon’s holographic will. Once the decision denying admission
of that document into probate was final, Simon could not benefit
from invalidation of the trust. Accordingly, as the probate court
ruled, he lacked standing to petition to contest the validity of the
trust; and Jones’s demurrer to Anebere’s petition was properly
sustained.
       In his opening brief Anebere contends he made a prima
facia showing of undue influence—a moot point if he has no
standing—and argues he had standing “for the reasons that the
Holographic Will was the last testamentary disposition made by
Selma V. Simon and invalidates all prior testamentary
dispositions.” That contention, unsupported by legal argument or
citation to the record, ignores the final order, affirmed on appeal,
denying Anebere’s petition to admit that document into probate,




                                  10
not to mention our decision that, even if it were valid, the
                                                5
holographic will does not revoke Simon’s trust.
       Anebere also contends he should have been granted leave
to amend, but offers no possible factual basis for an amendment
that would establish his standing to challenge the trust. (See
Goodman v. Kennedy (1976) 18 Cal.3d 335, 349 [it is plaintiff’s
burden to show “in what manner he [or she] can amend [the]
complaint and how that amendment will change the legal effect
of [the] pleading”]; Ivanoff v. Bank of America, N.A. (2017)
9 Cal.App.5th 719, 726 [although great liberality should be
exercised in granting a plaintiff leave to amend his or her
complaint, “‘[l]eave to amend should not be granted where . . .
amendment would be futile’”].)
                         DISPOSITION
      The order of dismissal is affirmed. Jones is to recover his
costs on appeal.



                                      PERLUSS, P. J.
We concur:


                                                    *
             FEUER, J.                IBARRA, J.

5
       In his reply brief Anebere argues the evidence supported
his claim the holographic will was genuine. The decision not to
admit the holographic into probate was final after Anebere II and
is not properly before us in this appeal.
*
      Judge of the Santa Clara Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 11